 



EXHIBIT 10.1
ASSET PURCHASE AGREEMENT
dated April 26, 2006
by and between
AMERICAN MEDICAL SYSTEMS, INC.
and
BIO CONTROL MEDICAL (B.C.M), LTD.

 



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT, dated April 26, 2006 (this “Agreement”), is
by and between American Medical Systems, Inc., a Delaware corporation
(“Purchaser”), and Bio Control Medical (B.C.M), Ltd., an Israeli corporation
(“Seller”).
Recitals
     A. Seller is in the business of developing devices, including active
implantable devices, that can affect the behavior of both muscles and nerves of
the autonomic system (“Bio Control Devices”) and manufacturing, marketing,
selling and distributing such devices for use in connection with a variety of
medical conditions, including medical conditions that fall within a field of use
comprised of Urology, Gynecology, Colorectal Disorders, Sexual Dysfunction and
related pelvic disorders (the “Field of Use”) and others, principally in the
field of cardiology, that fall outside such Field of Use. For purposes of this
Agreement, “Urology Business” means Seller’s business of designing,
manufacturing, marketing, selling and distributing Bio Control Devices in the
Field of Use.
     B. Seller has developed Intellectual Property (as defined herein) related
to the Bio Control Devices, including Intellectual Property applicable to Bio
Control Devices generally and Intellectual Property that is uniquely applicable
to the Urology Business.
     C. Purchaser wishes to obtain an exclusive worldwide license to certain of
Seller’s Intellectual Property applicable to Bio Control Devices generally for
use exclusively within the Field of Use, as specified in the License Agreement
(the “Licensed Intellectual Property”), and Seller is willing to grant such a
license.
     D. Purchaser wishes to purchase from Seller, and Seller wishes to sell to
Purchaser, the Urology Business of Seller, by purchasing certain of Seller’s
assets, other than the Licensed Intellectual Property, exclusively or primarily
related to the Urology Business in consideration for the Purchase Price (as
herein defined) and the assumption by Purchaser of the Assumed Liabilities (as
herein defined).
Agreement
     In consideration of the foregoing, incorporated herein by this reference,
and the representations, warranties, covenants and agreements contained herein,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound hereby, the parties hereto agree as follows:
ARTICLE 1
PURCHASE AND SALE OF ASSETS

1.1   Purchase and Sale of Assets. Subject to the terms and conditions of this
Agreement, simultaneous with the execution hereof (the “Closing”), on the
effective date hereof (the “Closing Date”), Seller hereby sells, transfers,
conveys, assigns and delivers to Purchaser and Purchaser purchases from Seller,
free and clear of any mortgage, lien, pledge, option, security interest, claim,
charge, financing statement

 



--------------------------------------------------------------------------------



 



        or other lien of any kind whatsoever, whether or not of record
(“Liens”), all of Seller’s right, title and interest in and to those assets of
Seller which, except as expressly provided below, are exclusively or primarily
used within the Urology Business, whether or not appearing on the books and
records of Seller, as specified in each of the categories thereof more
particularly described below (the “Purchased Assets”):

  (a)   Equipment and Inventory. Those items of equipment, tooling, components,
supplies and inventory specified on Exhibit 1.1(a) hereto.     (b)   Contracts.
Those contracts and consulting agreements specified on Exhibit 1.1 (b) hereto
(collectively, the “Assigned Contracts”).     (c)   Transferred Intellectual
Property. All of Seller’s rights in and to the Intellectual Property specified
on Exhibit 1.1(c) hereto, all reissues, re-examinations and extensions thereof,
and all invention records created by internal and external personnel exclusively
related to the Field of Use (hereinafter the “Transferred Intellectual
Property”):     (d)   Governmental Permits. All federal, state, local, foreign
and other governmental licenses, permits, approvals, authorizations, license
applications, registrations and other rights.     (e)   Equity Rights in Cytrix
Israel. All of the equity ownership and rights to acquire equity ownership, in
Cytrix Israel, Ltd., an Israeli corporation (“Cytrix Israel”);     (f)   Books
and Records of Cytrix Israel. All corporate minute books, records and seals of
Cytrix Israel.     (g)   Goodwill. All of the goodwill of the Urology Business,
including the right to represent oneself as the successor to the Urology
Business.

1.2   Excluded Assets. All of Seller’s Assets other than those assets expressly
enumerated in the foregoing paragraph as Purchased Assets are excluded from the
purchase and sale provided for in Section 1.1, and are referred to herein as the
“Excluded Assets.”   1.3   Assumption and Retention of Liabilities.

  (a)   Assumed Liabilities. Purchaser hereby assumes and agrees to perform, and
to pay or otherwise discharge, in accordance with the stated written terms of
the applicable obligations, the obligations of Seller under the Assigned
Contracts listed on Exhibit 1.3(a), but only to the extent such performance or
payment first arises in the ordinary course of the Urology Business after the
Effective Time, and specifically excluding any liabilities or obligations
arising from or in connection with any breach, violation, default or failure of
performance of Seller or any third party arising prior to the Effective Time.
The obligations described in this paragraph (a), to the extent assumed, are
hereinafter collectively referred to as the “Assumed Liabilities”. To the extent
either party receives any third party invoice relating to periods or portions
thereof for which they are not liable hereunder, the parties will apportion the
amount due from the other party pursuant to this Section, and the other party
will promptly remit such amount to the invoiced party.

2



--------------------------------------------------------------------------------



 



  (b)   Retained Liabilities. Except for the Assumed Liabilities, Purchaser
shall not assume and hereby expressly disclaims any assumption of any other
liabilities, obligations, debts or payables of any nature of Seller, whether or
not related to the Urology Business, whether fixed or contingent, known or
unknown, liquidated or unliquidated, secured or unsecured, accrued or unaccrued,
or otherwise (the “Retained Liabilities”). The Retained Liabilities include,
without limitation:

  (i)   Liabilities of Cytrix Israel. All liabilities or obligations of Cytrix
Israel existing on the Closing Date or regardless of when asserted, related to
periods or portions thereof ending on or prior to the Closing Date, except for
those liabilities set forth in, and to the extent funded by Seller under,
Sections 1.6(a)(xii) and 4.5;     (ii)   Long-Term Debt. Any long-term debt,
including capitalized lease or other lease obligations, notes payable and other
long-term debt obligations or lease commitments of any kind;     (iii)   Tax
Liabilities. Any Tax liabilities of Seller or its Affiliates (including any Tax
liabilities of Cytrix Israel) to the extent and such Taxes relate to taxable
period or portions thereof ending on or prior to the Closing Date or relate to
the transactions contemplated by this Agreement, including without limitation
any transfer, recording or conveyance Taxes or value added taxes associated with
the transactions contemplated by this Agreement;     (iv)   Broker Payments. All
amounts owed under any Contract disclosed in Section 2.23 of the Disclosure
Schedule; and     (v)   General Liabilities. Any environmental claims or
liabilities, warranty claims or liabilities, product claims or liabilities,
toxic tort, litigation or labor or employment claims or liabilities, automobile
liabilities, general liabilities, workers’ compensation claims and any similar
obligations or liabilities of Seller existing on the Closing Date or, regardless
of when asserted, related to periods or portions thereof ending on or prior to
the Closing Date.

1.4   Purchase Price and Holdback.       In addition to assuming the Assumed
Liabilities and subject to the terms and conditions of this Agreement, in
reliance on the representations, warranties and agreements of Seller contained
herein and in consideration of the sale, assignment, transfer and delivery of
the Purchased Assets, Purchaser agrees to pay to Seller the sum of US$25,000,000
(the “Initial Purchase Price”). The Initial Purchase Price will be paid on
Closing by wire transfers, in immediately available funds, in the amount of
US$22,500,000, less the aggregate cash

3



--------------------------------------------------------------------------------



 



    amount set forth on Exhibit 1.6(a)(xi) (the “Closing Date Payment”), to a
bank account designated by Seller, and in the amount of US$2,500,000 (the
“Holdback”) to U.S. Bank, National Association, as escrow agent (the “Escrow
Agent”), to be held pursuant to the terms of an Escrow Agreement dated of even
date herewith among Seller, Purchaser and Escrow Agent in the form attached
hereto as Exhibit 1.4 (the “Escrow Agreement”).   1.5   Additional Payments by
Purchaser. As additional consideration for the Purchased Assets and subject to
the conditions set forth in this Section 1.5 and to Section 5.7, Purchaser shall
make the following payments (collectively, the “Contingent Purchase Price,”
together with the Initial Purchase Price, the “Purchase Price”) to Seller:

  (a)   US$7,500,000 (the “First Milestone Payment”) upon Purchaser’s successful
completion of the OUS pilot urge incontinence or frequency clinical trial and
corresponding data analysis, as set forth on Exhibit 1.5(a) hereof (the “First
Milestone”).     (b)   US$7,500,000 (the “Second Milestone Payment”) payable in
two installments as follows (the “Second Milestone”):

  (i)   US$5,000,000 at the time thirty (30) devices, assembled and manufactured
by the Purchaser or its third party subcontractors, are ready to be implanted in
patients for treatment of urge incontinence and/or frequency and the Purchaser
is authorized to apply the CE Mark according to the Active Implantable Medical
Device (AIMD) directives or once five (5) devices, assembled and manufactured by
the Purchaser or its third party subcontractors, have been implanted in
patients; and     (ii)   Contingent upon satisfaction of clause (b)(i), above,
US$2,500,000 at the time that all of the Designated Employees have completed one
(1) year of employment with Purchaser. In the event any of the Designated
Employees do not complete one year of employment, the Seller will provide an
alternative employee to Purchaser, or service in lieu of the work done by the
terminated Designated Employee. In such case, this portion of the Second
Milestone Payment will be delayed by the time such service is not provided to
the Purchaser. In its sole discretion, the Purchaser may choose not to accept an
alternative employee or services if it has found an acceptable replacement on
its own. In such case, this portion of the Second Milestone will be considered
complete on the one (1) year anniversary of the Designated Employee’s start date
with the Purchaser or its Affiliates.

  (c)   US$10,000,000 (the “Third Milestone Payment,” collectively with the
First Milestone Payment and the Second Milestone Payment, the “Milestone
Payments”) upon the final marketing approval by the U.S. Food and Drug
Administration (“FDA”) for the first cleared indication for a device arising out
of the Purchased Assets (the “Third Milestone,” collectively with the First
Milestone and the Second Milestone, the “Milestones”).

4



--------------------------------------------------------------------------------



 



        For the avoidance of doubt, the parties agree that the First and Second
Milestones are independent, and that either could be achieved prior to the
other. Notwithstanding the foregoing, any pending Milestones will be deemed to
have been achieved upon achievement of the Third Milestone.         Purchaser
will notify Seller within thirty (30) days following achievement of each
Milestone, and will remit the corrresponding Milestone Payment within five (5)
business days following such notice, by a wire transfer of immediately available
funds to a bank account designated by Seller.         In the event Seller
reasonably believes that a Milestone has been achieved and Purcahser has failed
to provide timely notice hereunder, Seller may notfy Purchaser and Purchaser
will remit the Milestone Payment within ten (10) business days following such
notice in the manner provided above, or will notfy Seller within such period as
to any dispute regarding completion of the Milestone.

1.6   Closing. The Closing will be held at the offices of Oppenheimer Wolff &
Donnelly LLP, Suite 3300, 45 South Seventh Street, Minneapolis, Minnesota or
such other place as the parties may agree, at 9:00 a.m. on the Closing Date,
local Minneapolis, Minnesota time, or such other time and place as the parties
may agree. All matters at the Closing will be considered to take place
simultaneously and no delivery of any document will be deemed complete until all
transactions and deliveries of documents are completed. The Closing will be
effective at 11:59 p.m. United States Central Standard Time on the Closing Date
(the “Effective Time”).

  (a)   At the Closing, Seller shall deliver to Purchaser the following:

  (i)   Possession and control of the Purchased Assets, together with such bills
of sale and instruments of conveyance, transfer and assignment, dated as of the
Closing Date, as shall be sufficient to transfer to and vest in Purchaser good,
valid, and marketable title to the Purchased Assets, free and clear of all
Liens, together with documents evidencing release of any Lien on the Purchased
Assets;

  (ii)   Certified copies of resolutions duly adopted by the Board of Directors
and sole shareholder of Seller, each authorizing the execution and delivery of
this Agreement and all other documents being entered into by Seller, related to,
or arising from, this Agreement;     (iii)   An executed original of the License
Agreement between Seller and Purchaser in the form of Exhibit 1.6(a)(iii)
attached hereto (the “License Agreement”);     (iv)   An executed original of
the Escrow Agreement, including execution on behalf of the Escrow Agent;

5



--------------------------------------------------------------------------------



 



  (v)   An executed original of the Transition Services Agreement between
Purchaser and Seller in the form of Exhibit 1.6(a)(v) attached hereto (the
“Transition Services Agreement,” collectively with the Escrow Agreement and the
License Agreement, the “Ancillary Agreements”);     (vi)   All Consents of or
from all Governmental Authorities required hereunder to consummate the
transactions contemplated herein, and all Consents of or from all Persons shall
have been delivered, made or obtained, and Purchaser shall have received copies
thereof;     (vii)   Opinions of counsel to Seller, in the form of Exhibit
1.6(a)(vii) attached hereto;     (viii)   Letters of Resignation and Release of
Claims, dated as of the Effective Time, in substantially the form of
Exhibit 1.6(a)(viii) attached hereto from the officers and directors and Cytrix
Israel;     (ix)   Applicable documentation regarding tax withholding pursuant
to Section 4.4(f).     (x)   Letters of assignment executed by Seller, and any
other required documentation, to consummate the transfer of the Funds from
Seller to Cytrix Israel as provided in Section 4.5 hereof;     (xi)   A
certificate, in the form attached hereto as Exhibit 1.6(a)(xi), dated as of the
Closing, and signed by the Seller’s Chief Executive Officer, certifying as to
any accrued vacation days or recuperation pay (Dmei Havraa) accrued with respect
to the Designated Employees and the respective cash amounts needed to cover such
benefits through the date of the Closing.     (xii)   Copies of the executed
employment agreements entered by and between Cytrix Israel and the Designated
Employees, copies of letters of acknowledgment executed by the Designated
Employees with respect to their transfer to Cytrix Israel, and such other
ancillary documents as Purchaser may deem necessary;     (xiii)   A true copy of
the notice of transfer of Cytrix Israel’s shares to Purchaser to be filed with
the Israeli Companies Registrar not later than seven (7) calendar days following
the Closing, in the form attached hereto as Exhibit 1.6(a)(xiii);     (xiv)   A
validly executed share certificate covering Cytrix Israel’s             shares
to be issued to Purchaser at the Closing in the name of Purchaser, in the form
attached hereto as Exhibit 1.6(a)(xiv);     (xv)   A copy of the Shareholder
Register of Cytrix Israel reflecting the transfer of the Cytrix Israel’s shares
to Purchaser, in the form attached hereto as Exhibit 1.6(a)(xv) ;

6



--------------------------------------------------------------------------------



 



  (xvi)   Executed share transfer deed covering all of the Cytrix Israel’s
shares, in the form attached hereto as Exhibit 1.6(a)(xvi);     (xvii)  
Certified copies of resolutions duly adopted by the Board of Directors of Cytrix
Israel with respect to the transfer of Cytrix Israel shares to Purchaser; and  
  (xviii)   Such other duly executed agreements, deeds, certificates or other
instruments of conveyance, transfer and assignment as shall be necessary, in the
opinion of Purchaser, to vest in Purchaser good, valid and marketable title to
the Purchased Assets.

  (b)   At the Closing, Purchaser shall deliver to Seller the following:

  (i)   The Closing Date Payment;     (ii)   Executed originals of each of the
License Agreement, the Transition Services Agreement and the Escrow Agreement;  
  (iii)   Opinion of Oppenheimer Wolff & Donnelly LLP, counsel to Purchaser, in
the form of Exhibit 1.6(b)(iii) attached hereto;     (iv)   Certified copies of
resolutions duly adopted by the Board of Directors of Purchaser with respect to
transaction; and     (v)   An Assumption Agreement in a mutually acceptable form
and such other instruments, certificates or documents as shall have been
reasonably requested by Seller for the assumption of the Assumed Liabilities;
and     (vi)   All other documents required to be delivered by Purchaser in
connection with the transactions contemplated hereby, including the counterpart
signature pages of all other documents referred to in Section 1.6(a) to the
extent Purchaser is a party thereto.

1.7   Further Assurances.

  (a)   After the Closing, Seller shall from time to time, at the request of
Purchaser and without further cost or expense to Purchaser, execute and deliver
such other instruments of conveyance and transfer as Purchaser may reasonably
request in order to more effectively consummate the transactions contemplated
herein and to vest in Purchaser good and marketable title to the Purchased
Assets.     (b)   To the extent assets and rights of Seller in existence at the
Effective Time necessary for the conduct of the Urology Business, as currently
conducted and as contemplated to be conducted from and after the Closing (other
than those disclosed in Schedule 2.7 and other than those licensed pursuant to
the License Agreement or placed at the disposal of Purchaser under the
Transition Service Agreement) are omitted from the Purchased Assets, Seller
will, at its own expense and without additional consideration (except and

7



--------------------------------------------------------------------------------



 



      nominal consideration required), take all necessary action to either:
(i) transfer the omitted assets or rights to Purchaser, pursuant to a bill of
sale or assignment agreement, free and clear of all Liens, if the assets are
exclusively related to the Field of Use; or (ii) if the assets have application
both within and outside the Field of Use, license such assets to Purchaser for
Purchaser’s exclusive use in the Field of Use pursuant to an appropriate
addendum to the License Agreement.     (c)   To the extent any of the Purchased
Assets are not assigned or assignable to Purchaser or if necessary consent to
such assignment shall not have been obtained by Seller as of the Closing Date,
Seller shall hold in trust for the benefit of Purchaser all of Seller’s right,
title and interest to such Purchased Assets and, insofar as permissible, from
time to time, assign such interest to Purchaser. Seller shall cooperate in any
reasonable arrangement to the end that Purchaser shall be provided the use and
benefits of such Purchased Assets. Notwithstanding anything in this Agreement to
the contrary, neither this Agreement nor any document or instrument delivered
pursuant hereto shall constitute an assignment of any claim, contract, license,
permit, lease, commitment, sales order or purchased order or any claim or right
or any benefit arising thereunder or resulting therefrom, if an attempted
assignment thereof without the consent or approval of any other party thereto or
issuer thereof would constitute a breach thereof or in any way adversely affect
the rights to be assigned.     (d)   Nothing in this Section 1.7 shall be deemed
to waive any provision set forth in Article 5 or release Seller from its
obligation to defend, indemnify and hold Purchaser harmless from any loss,
liability or damage suffered by Purchaser resulting from any failure by Seller
to transfer and assign the Purchased Assets as required by this Agreement.

1.8   Allocation of Purchase Price. The Purchase Price shall be allocated among
the Purchased Assets in accordance with Purchaser’s allocation of such Purchase
Price for financial statement purposes as determined for purposes of Purchaser’s
audited financial statements.

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SELLER
     As a material inducement to Purchaser to enter into this Agreement, with
the understanding that Purchaser will be relying thereon in consummating the
transactions contemplated hereunder, Seller hereby represents and warrants to
Purchaser that except as set forth in the Disclosure Schedule delivered by
Seller to Purchaser on the date hereof (the “Disclosure Schedule”), the
statements contained in this Article 2 are true and correct. Any item,
information or facts set forth in the Disclosure Schedule will be deemed
adequate to disclose an exception to a representation and warranty made in this
Article 2 unless a reasonable person would not reasonably understand the
exception taken from the item, information or facts on their face. In addition,
any item, information or facts disclosed in one section or subsection of the
Disclosure Schedule will be deemed to be disclosed in all other applicable
sections or subsections of the Schedule if the relevance of such disclosure

8



--------------------------------------------------------------------------------



 



is reasonably apparent on its face or such disclosure is specifically identified
by cross reference or otherwise in the Disclosure Schedule. However, the mere
listing (or inclusion of a copy) of a document or other item shall not be deemed
adequate to disclose an exception to a representation or warranty made herein
(unless the representation or warranty has to do with the existence of the
document or other item itself). The disclosure of any matter or item in the
Disclosure Schedule shall not be deemed to constitute an acknowledgment that any
such matter is required to be disclosed.

2.1   Corporate Organization and Power. Seller is a corporation duly organized
and validly existing under the laws of the State of Israel, and has all
requisite corporate power and authority, and all governmental licenses,
governmental authorizations, governmental consents and governmental approvals,
required to carry on its business as now conducted and to own, lease and operate
the assets and properties of Seller as now owned, leased and operated. Seller is
duly qualified or licensed to do business as a foreign corporation and is in
good standing in every jurisdiction in which the character or location of its
properties and assets owned, leased or operated by Seller or the nature of the
business conducted by Seller requires such qualification or licensing, except
where the failure to be so qualified, licensed or in good standing in such other
jurisdiction could not, individually or in the aggregate, have a Material
Adverse Effect.   2.2   Cytrix Israel. Cytrix Israel is a corporation duly
organized and validly existing under the laws of the State of Israel. All of the
outstanding equity interest of Cytrix Israel will be, as of the Closing, owned
directly by Seller, free and clear of all Liens. Except with respect to
Purchaser’s rights to acquire all of Seller’s equity ownership interest in
Cytrix Israel under this Agreement, there are no options, warrants or other
rights, agreements, arrangements or commitments to which Cytrix Israel or Seller
is a party of any character relating to the issued or unissued equity interests
in Cytrix Israel or obligating Cytrix Israel to grant, issue or sell any equity
interests in Cytrix Israel, by sale, lease, license or otherwise.   2.3  
Authorization. Seller has the full corporate power and authority to enter into
this Agreement and the Ancillary Agreements and to carry out the transactions
contemplated herein and therein. The Board of Directors and the shareholder of
Seller have taken all action required by law and Seller’s Articles of
Association and otherwise to duly and validly authorize and approve the
execution, delivery and performance by Seller of this Agreement, the Ancillary
Agreements and the consummation by Seller of the transactions contemplated
herein and therein and no other corporate proceedings on the part of Seller are,
or will be, necessary to authorize this Agreement, the Ancillary Agreements or
to consummate the transactions contemplated hereby and thereby. This Agreement
and the Ancillary Agreements have been duly and validly executed and delivered
by Seller and constitute the legal, valid and binding obligations of Seller,
enforceable against it in accordance with their respective terms, subject to
laws of general application relating to bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and rules
of law governing specific performance, injunctive relief or other equitable
remedies.

9



--------------------------------------------------------------------------------



 



2.4   Non-Contravention. Neither the execution, delivery and performance by
Seller of this Agreement or the Ancillary Agreements nor the consummation of the
transactions contemplated herein and therein will (a) contravene or conflict
with the Articles of Association of Seller, (b) contravene or conflict with or
constitute a violation of any provision of any Applicable Law binding upon or
applicable to Seller, or any of the Purchased Assets; (c) result in the creation
or imposition of any Lien on any of the Purchased Assets, or (d) be in conflict
with, constitute (with or without due notice or lapse of time or both) a default
under, result in the loss of any material benefit under, or give rise to any
right of termination, cancellation, increased payments or acceleration under any
terms, conditions or provisions of any note, bond, lease, mortgage, indenture,
license, contract, franchise, permit, instrument or other agreement or
obligation relating to the Urology Business and to which Seller is a party, or
by which any of Seller’s properties or assets used in the Urology Business may
be bound.   2.5   Consents and Approvals.

  (a)   No consent, approval, order or authorization of or from, or
registration, notification, declaration or filing with (hereinafter sometimes
separately referred to as a “Consent” and sometimes collectively as “Consents”)
any individual or entity, including without limitation any Governmental
Authority or Person, is required in connection with the execution, delivery or
performance of this Agreement or the Ancillary Agreements by Seller or the
consummation by Seller of the transactions contemplated herein and therein other
than as set forth in Schedule 2.5. There are no facts or circumstances that
would prevent or materially delay obtaining any of the Consents.     (b)   As of
the date hereof: (i) MedImpulse Holding Ltd., a Swiss corporation (“MedImpulse”)
is the “ultimate parent entity” of the Seller as such term is defined under the
Premerger Notification Rules (the “Rules”) to the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”); (ii) MedImpulse has not
derived revenues in any manufacturing industry in the 2005 calendar year;
(iii) MedImpulse holds less than $11.3 million in total assets, as determined in
accordance with Section 801.11 of the Rules to the HSR Act and (iv) MedImpulse
had less than $113.4 million in annual net sales, as determined in accordance
with Section 801.11 of the Rules to the HSR Act.

2.6   Financial Statements.

  (a)   From its inception through December 31 2005 Cytrix Israel was a dormant
company and therefore had no financial statements. During the period commencing
on January 1st 2006 and ending on Closing Date, Cytrix Israel’s sole obligations
are the payment of salaries to Designated Employees and related supplementary
costs associated with the Designated Employees.     (b)   Seller has not
maintained separate accounts or financial records for the Urology Business and
has not prepared or caused to be prepared any financial statements of the
Urology Business.

10



--------------------------------------------------------------------------------



 



2.7   Purchased Assets. Seller has good and valid right, title and interest in
and to the Purchased Assets, free and clear of all Liens. Except as set forth on
Schedule 2.7 and except for assets of Seller that are used both in and out of
the Field of Use but that are placed at the disposal of Purchaser under the
Transition Service Agreement, the Purchased Assets and those Intellectual
Property Rights licensed under the License Agreement comprise all of the assets,
both tangible and intangible, necessary for the continued conduct of the Urology
Business by Purchaser as the Urology Business has been heretofore conducted by
Seller and as contemplated to be conducted from and after the Closing, and there
are no assets or properties used by Seller in the conduct of the Urology
Business that will not be transferred to Purchaser hereunder or licensed under
the License Agreement.   2.8   Manufacturing and Marketing Rights. Seller has
not granted rights to manufacture, produce, assemble, license, market, or sell
any products in the Field of Use to any other person and is not bound by any
agreement that affects Seller’s right to develop, manufacture, assemble,
distribute, market or sell such products in the Field of Use.   2.9   FDA and
Regulatory Matters. In connection with the Urology Business:

  (a)   Seller has obtained all necessary and applicable approvals, clearances,
authorizations, licenses and registrations required by Government Authorities to
permit the design, development, pre-clinical and clinical testing, manufacture
and labeling of its products within the Field of Use in jurisdictions where it
currently conducts such activities (collectively, the “Seller Licenses”). Seller
is in compliance in all material respects with the terms and conditions of each
Seller License. Seller is in compliance in all material respects with all
Applicable Laws regarding registration, licensing and certification for each
site at which a product within the Field of Use is manufactured, labeled, sold
or distributed. All manufacturing operations performed by or on behalf of Seller
have been and are being conducted in all material respects in compliance with
the applicable quality systems regulations governing the production of medical
devices within the Field of Use in the European Union and all other countries
where such compliance is required. All non-clinical laboratory studies of
products sponsored by Seller and intended to be used to support regulatory
clearance or approval have been and are being conducted in compliance in all
material respects with the applicable regulations in the European Union and all
other countries where such compliance is required, governing the conduct of non
clinical laboratory investigations. Seller is in compliance in all material
respects with all applicable reporting requirements for all Seller Licenses or
plant registrations including, but not limited to, applicable adverse event
reporting requirements. Seller does not yet hold a Seller License in the United
States, does not conduct any activities described in this Section 2.9 in the
United States, and does not represent that its products satisfy Applicable Laws
in the United States. The Disclosure Schedule sets forth a list of all Seller
Licenses.     (b)   Seller is in compliance in all material respects with the
requirements of Governmental Authorities and Applicable Laws relating to the
maintenance, compilation and filing of reports, including medical device
reports, with regard to Seller’s products within the Field of Use.

11



--------------------------------------------------------------------------------



 



  (c)   Seller has not received any written notice or other written
communication from any Governmental Authority (i) contesting the pre-market
clearance or approval of, the uses of or the labeling and promotion of any of
Seller’s products or (ii) otherwise alleging any violation of Applicable Law by
Seller.     (d)   There have been no recalls, field notifications or seizures
ordered or adverse regulatory actions taken or, to Seller’s Knowledge,
threatened by any Governmental Authority with respect to any of Seller’s
products, including any facilities where any such products are produced,
processed, packaged or stored, and Seller has not within the last three years,
either voluntarily or at the request of any Governmental Authority, initiated or
participated in a recall of any product or provided post-sale warnings regarding
any product.     (e)   Seller has conducted all of its clinical trials with
reasonable care and in all material respects in accordance with all Applicable
Laws and the stated protocols for such clinical trials. To the extent that there
have been any deviations from the clinical protocols, such deviations have been
handled in all material respects in compliance with Applicable Laws.     (f)  
All filings with and submissions to Governmental Authority made by Seller with
regard to Seller’s products, whether oral, written or electronically delivered,
were true, accurate and complete in all material respects as of the date made,
and, to the extent required to be updated, as so updated remain true, accurate
and complete in all material respects as of the date hereof, and do not
materially misstate any of the statements or information included therein, or
omit to state a material fact necessary to make the statements therein not
misleading.

2.10   Reimbursement/Billing. As Seller has not sold any products in the Urology
Business, there are no issues relating to reimbursement or billing applicable to
the Urology Business.   2.11   Compliance with Applicable Laws. With respect to
the Urology Business and the Purchased Assets, Seller has not violated or
infringed, nor is it in violation or infringement of, any Applicable Law or any
order, writ, injunction or decree of any Governmental Authority in connection
with its activities, and Seller and each of its officers, directors, agents and
employees have complied with all Applicable Laws. No claims have been filed
against Seller alleging a violation of any Applicable Law in connection with the
Urology Business and the Purchased Assets.   2.12   Permits. The Disclosure
Schedule sets forth all approvals, authorizations, certificates, consents,
licenses, orders and permits and other similar authorizations of all
Governmental Authorities (and all other Persons) materially necessary for Seller
to conduct the Urology Business and own and operate the Purchased Assets (the
“Permits”). Each Permit is valid and in full force and effect and none of the

12



--------------------------------------------------------------------------------



 



    Permits will be terminated, revoked, modified or become terminable or
impaired in any respect for any reason, except as would not have a Material
Adverse Effect. Seller has conducted the Urology Business in compliance with all
material terms and conditions of the Permits.   2.13   Litigation. There are no
(a) actions, suits, claims, hearings, arbitrations, proceedings (public or
private) or governmental investigations that have been brought by or against any
Governmental Authority or any other Person (collectively, “Proceedings”), nor
any investigations or reviews by any Governmental Authority against or affecting
Seller, pending or, to Seller’s Knowledge, threatened, against or by Seller
relating to the Urology Business or any of the Purchased Assets or which seek to
enjoin or rescind the transactions contemplated by this Agreement or the
Ancillary Agreements; or (b) existing orders, judgments or decrees of any
Governmental Authority naming Seller as an affected party in connection with the
Urology Business or otherwise affecting any of the Purchased Assets.   2.14  
Contracts.

  (a)   The Disclosure Schedule lists the following Contracts of Seller and
Cytirx Israel relating to the Urology Business or the Field of Use
(collectively, the “Scheduled Contracts”):

  (i)   Each Contract relating to all machinery, tools, equipment and other
tangible personal property (other than inventory and supplies) owned, leased or
used by Seller.     (ii)   Each supply, manufacturing, marketing, distribution
or sale agreement or similar Contract.     (iii)   Each consulting, development,
joint development, research and development or similar Contract, and each
contract under with Seller has granted or obtained a license to Intellectual
Property, other than commercial software licenses.     (iv)   All acquisition,
partnership, joint venture, teaming arrangements or other similar Contracts.    
(v)   Any Contract under which Seller has agreed not to compete or has granted
to a third party an exclusive right that restricts or otherwise adversely
affects the ability of Seller to conduct its Urology Business.     (vi)   All
Contracts with the Designated Employees and all benefit plans applicable to the
Designated Employees.     (vii)   All Contracts for clinical or marketing trials
relating to Seller’s products and all Contracts with physicians, hospitals or
other healthcare providers, or other scientific or medical advisors.

13



--------------------------------------------------------------------------------



 



  (b)   Seller has delivered to Purchaser true and correct copies (or summaries,
in the case of any oral Contracts) of all such Scheduled Contracts. Except as
specified in the Disclosure Schedule, none of the Scheduled Contracts contain a
provision requiring the consent of any party with respect to the consummation of
the transactions contemplated herein. No notice of default arising under any
Scheduled Contract has been delivered to or by Seller. Each Scheduled Contract
is a legal, valid and binding obligation of Seller, and each other party
thereto, enforceable against each such party thereto in accordance with its
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and subject to general principles of equity, and neither the Seller nor any
other party thereto is in breach, violation or default thereunder.

2.15   Labor and Employment Matters Concerning the Designated Employees.

  (a)   Seller has previously delivered to Purchaser complete information
regarding the Designated Employees, including their base salaries and bonus and
contributions to Manager’s Insurance and provident funds. The Designated
Employees are employed by Cytrix Israel on an “at-will” basis. The Designated
Employees have been employed solely in the State of Israel, and, other than in
connection with occasional business travel, have not rendered services to Seller
or Cytrix Israel in any other jurisdiction.     (b)   In connection with the
Urology Business, Seller is and has been in compliance in all material respects
with all Applicable Laws respecting employment and employment practices, terms
and conditions of employment and wages and hours, including without limitation
any such Applicable Laws respecting employment discrimination and occupational
safety and health requirements, and has not and is not engaged in any unfair
labor practice. There is no unfair labor practice complaint against Seller
pending or, to Seller’s Knowledge, threatened before the National Labor
Relations Board or any other comparable Governmental Authority. There is no
labor strike, dispute, slowdown or stoppage actually pending or, to Seller’s
Knowledge, threatened against or directly affecting Seller. No labor
representation question exists respecting the employees of Seller and there is
not pending or, to Seller’s Knowledge, threatened any activity intended or
likely to result in a labor representation vote respecting the employees of
Seller. No grievance or any arbitration proceeding arising out of or under
collective bargaining agreements is pending and no claims therefor exist or, to
Seller’s Knowledge, have been threatened. No collective bargaining agreement is
binding and in force against Seller or currently being negotiated by Seller.
Seller has not experienced any significant work stoppage or other significant
labor difficulty. Seller is not delinquent in payments to any persons for any
wages, salaries, commissions, bonuses or other direct or indirect compensation
for any services performed by them or amounts required to be reimbursed to such
persons, including without limitation any amounts due under any Benefit Plan.
Upon termination of the employment of any person, neither Seller, Purchaser nor
any subsidiary of Purchaser

14



--------------------------------------------------------------------------------



 



      will, by reason of any agreement or understanding to which Seller is a
party, be liable to any of such persons for so-called “severance pay” or any
other payments. Within the twelve-month period prior to the date hereof there
has not been any expression of intention to Seller by any Designated Employee to
terminate such employment.     (c)   Seller does not have any employment
contract with any of the Designated Employees or any other consultant or person,
of the Urology Business, which is not terminable by it at will without
liability, upon sixty (60) calendar days prior notice. Schedule 2.15 hereto
lists all employment, engagement, consulting, non-competition, intellectual
property assignment and/or confidentiality agreements between Seller and any
Designated Employee of Seller with respect to the Urology Business. Except as
contained in the agreements listed on Schedule 2.15, Seller does not have any
deferred compensation agreements or bonus, incentive, profit-sharing, or pension
plans currently in force and effect, or any understanding with respect to any of
the foregoing.     (d)   Neither Seller nor, to Seller’s knowledge, any of the
Designated Employees of the Urology Business, is obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency, that would interfere with the use of such person’s best efforts to
promote the interests of Seller, or that would conflict with the Urology
Business as conducted and as proposed to be conducted. Neither the execution nor
delivery of this Agreement, nor the carrying on of the Urology Business by the
employees and consultants of Seller, nor the conduct of the Urology Business as
proposed to be conducted, will conflict with or result in a breach of the terms,
conditions or provisions of, or constitute a default under, any contract,
covenant or instrument under which, to the knowledge of Seller any of such
Designated Employees is now obligated.     (e)   Seller is not a party to any
collective bargaining contract, collective labor agreement or other contract or
arrangement with a labor union, trade union or other organization or body
involving the Designated Employees, or is otherwise required (under any legal
requirement, under any contract or otherwise) to provide benefits or working
conditions beyond the minimum benefits and working conditions required by law to
be provided pursuant to rules and regulation of the Israeli Histadrut (General
Federation of Labor), the Coordinating Bureau of Economic Organization and the
Industrialists’ Association. Seller has not recognized or received a demand for
recognition from any collective bargaining representative with respect to the
Designated Employees. Seller has complied with all applicable employment laws.
Notwithstanding the generality of the prior sentence, (i) Cytrix Israel does not
have and is not subject to, and no employee of Cytrix Israel benefits from, any
extension order (tzavei harchava) or any general contract or arrangement with
respect to employment or termination of employment except those extension orders
that apply to all Israeli companies generally; (ii) all of Designated employees
at the Urology Business are “at will” employees subject to the termination
notice provisions included in their employment agreements or applicable law;
(iii) Cytrix Israel obligations to provide statutory severance pay to its

15



--------------------------------------------------------------------------------



 



      employees of the Urology Business pursuant to the Israeli Severance Pay
Law (5723-1963) are fully funded or accrued on the books and records of Cytrix
Israel; (v) all amounts that Cytrix Israel is legally or contractually required
either (x) to deduct from its employees’ salaries or to transfer to such
employees’ pension or provident, life insurance, incapacity insurance,
continuing education fund or other similar funds, as the case may be or (y) to
withhold from its employees’ salaries and benefits and to pay to any
Governmental Authority as required by the Israeli Income Tax Ordinance of Israel
[New Version], 1961, as amended and Israeli National Insurance Law or otherwise
have, in each case, been duly deducted, transferred, withheld and paid, and
Cytrix Israel does not have any outstanding obligation to make any such
deduction, transfer, withholding or payment; (vi) Cytrix Israel is in compliance
in all material respects with all applicable legal requirements and contracts
relating to employment, employment practices, wages, bonuses and other
compensation matters and terms and conditions of employment related to its
Designated Employees, including but not limited to The Prior Notice to the
Employee Law 2002, The Notice to Employee (Terms of Employment) Law 2002, The
Prevention of Sexual Harassment Law (5758-1998), and The Employment by Human
Resource Contractors Law 1996; and (vii) in cases where an Designated Employee
is entitled to an insurance policy according to his or her employment agreement
all obligations of Cytrix Israel with respect to statutorily required severance
payments to its Designated Employees have been fully satisfied or have been
fully funded by contributions to appropriate insurance funds pursuant to the
Israeli Severance Pay Law (5723-1963). Cytrix Israel has not engaged any
employees whose employment would require special licenses or permits, and there
are no unwritten policies or customs which, by extension, could entitle
employees to rights or benefits in addition to what they are entitled by law.
Cytrix Israel has not engaged any consultants, sub-contractors or freelancers
who, according to Israeli law, would be entitled to the rights of an employee
vis a vis Seller, including rights to severance pay, vacation, recuperation pay
(Dmei Havaraa) and other employee-related statutory benefits.     (f)   Each of
the Designated Employees is currently devoting one hundred percent (100%) of his
or her business time to the conduct of the business of Seller. Seller is not
aware of any Designated Employee planning to work less than full time in the
future.

2.16   Urology Business Intellectual Property.

  (a)   The Disclosure Schedule lists all Urology Business Intellectual Property
that is the subject of an invention disclosure and/or record, that is registered
with, has been applied for, or has been issued by the U.S. Patent and Trademark
Office, U.S. Copyright Office or a corresponding foreign governmental or public
authority, or that is licensed to or from any third party(ies), including, in
the case of licensed Intellectual Property included therein, a description of
the license agreement, the name and address of the licensee or licensor, as the
case may be, and the date and term of the agreement and the royalties or other
fees payable thereunder. Seller has

16



--------------------------------------------------------------------------------



 



      delivered or made available to Purchaser complete and accurate copies of
correspondence, litigation documents, agreements, file histories and office
actions relating to the patents and patent applications and invention
disclosures listed in the Disclosure Schedule. Each item of Urology Business
Intellectual Property owned, licensed or used by Seller immediately prior to the
Effective Time hereunder will be owned, licensed or available for use by
Purchaser or its Subsidiaries on identical terms and conditions immediately
after the Effective Time pursuant to this Agreement or the License Agreement.  
  (b)   Seller owns, free and clear of any Lien, and possesses all right, title
and interest, or holds a valid license, in and to all Urology Business
Intellectual Property, and has taken all reasonable action to protect the
Urology Business Intellectual Property. All patents included in the Urology
Business Intellectual Property are valid and enforceable. To the Knowledge of
the Seller, the Transferred Intellectual Property and the Intellectual Property
licensed under the License Agreement constitutes all the Intellectual Property
necessary to the conduct of the Urology Business as it is currently conducted
and as it is currently contemplated to be conducted. There are no royalties,
fees, honoraria or other payments payable by Seller to any Person by reason of
the ownership, development, modification, use, license, sublicense, sale,
distribution or other disposition of the Urology Business Intellectual Property
other than salaries and sales commissions paid to employees and sales agents in
the ordinary course of business. Seller has taken all reasonable security
measures to protect the secrecy, confidentiality and value of the Urology
Business Intellectual Property.     (c)   All personnel, including employees,
agents, consultants and contractors, who have contributed to or participated in
the conception or development, or both, of the Urology Business Intellectual
Property on behalf of Seller and all officers and technical employees of Seller
either (i) have been a party to “work-for-hire” arrangements or agreements with
Seller in accordance with Applicable Law that has accorded Seller full,
effective, sole, exclusive and original ownership of all tangible and intangible
property thereby arising, and (ii) have executed appropriate instruments of
assignment in favor of Seller as assignee that have conveyed to Seller
effective, sole and exclusive ownership of all tangible and intangible property
arising thereby.     (d)   To the Knowledge of the Seller, the conduct of the
Urology Business by Seller has not infringed, misappropriated or conflicted with
and does not infringe, misappropriate or conflict with any intellectual property
right of any other Person. Seller has not received any notice from any third
party of any infringement, misappropriation or violation by Seller of any
intellectual property right of any third party and no notice has been received
by Seller challenging Seller’s ownership or claim to invention priority to any
of the Urology Business Intellectual Property. No claim by any third party
contesting the validity of any Urology Business Intellectual Property has been
made, is currently outstanding or, to the Knowledge of Seller, is threatened or
reasonably expected to arise. To the

17



--------------------------------------------------------------------------------



 



      Knowledge of Seller, no third party is infringing any Urology Business
Intellectual Property right of Seller.

2.17   Insurance. The Disclosure Schedule contains an accurate and complete list
of all insurance policies owned or held by Seller in connection with or relating
to the Urology Business, including, but not limited to, general liability,
specifying the insurer the policy number, and the term of the coverage. All
present policies are in full force and effect and all premiums with respect
thereto have been paid. Seller has not been denied any form of insurance and no
policy of insurance has been revoked or rescinded during the past five (5)
years.   2.18   Tax Matters.

  (a)   Cytrix Israel is not a party to any agreement, contract, arrangement or
plan that (i) has resulted or would result, separately or in the aggregate, in
connection with this Agreement or any change of control of Cytrix Israel, in the
payment of any “excess parachute payments” within the meaning of Section 280G of
the Code or similar provisions under any foreign laws; or (ii) would obligate
Cytrix Israel to provide “gross-up” benefits with respect to any excise tax due
on any “excess parachute payments” within the meaning of Section 280G of the
Code or similar provisions under any foreign laws.     (b)   Cytrix Israel is
not involved in, subject to, or a party to any joint venture, partnership,
contract or other arrangement that is treated as a “partnership” for federal,
state, local or foreign income Tax purposes. Cytrix Israel does not own any
interest in an entity that is classified as an entity that is “disregarded as an
entity separate from its owner” under Treasury Regulations
Section 301.7701-3(b).     (c)   The Seller and its shareholder are not subject
to any restrictions or limitations pursuant to Part E2 of the Israeli Income Tax
Ordinance.

2.19   Product Liability Claims. In connection with the Urology Business, Seller
has never received a claim, or incurred any uninsured or insured liability, for
or based upon failure to warn, breach of product warranty, strict liability in
tort, general negligence, negligent manufacture of product, negligent provision
of services or any other allegation of liability, including or resulting in, but
not limited to, product recalls, arising from the materials, design, testing,
manufacture, packaging, labeling (including instructions for use) or sale of its
products or from the provision of services (“Product Liability Claim”). Seller
has disclosed to Purchaser each Product Liability Claim received by Seller.  
2.20   Relations with Suppliers. In connection with the Urology Business, no
material current supplier of Seller has canceled any contract or order for
provision of, and there has been no threat by any such supplier not to provide,
raw materials, products, supplies or services in the scope of the businesses of
Seller either prior to or following the Effective Time. The Disclosure Schedule
lists each supplier to Seller relating to the Urology Business that is the
source of a particular raw material, product, supply or service with respect to
which locating and qualifying a replacement source would involve significant
cost or delay.

18



--------------------------------------------------------------------------------



 



  2.21   Indemnification Obligations. Except for the Indemnification Obligations
set forth in the Assigned Contracts hereto, Seller is not a party to any
Contract in connection with the Urology Business that contains any provisions
requiring Seller to indemnify any Person.   2.22   Absence of Certain Business
Practices. In connection with the Urology Business, neither Seller, any
director, officer, employee or agent of Seller, nor any other person acting on
behalf of Seller, has, directly or indirectly, given or agreed to give any gift
or similar benefit or agreed to make or made any payment to any customer,
supplier, governmental employee or other person who is or may be in a position
to help or hinder the business of Seller, taken as a whole (or assist it in
connection with any actual or proposed transaction) which (a) would reasonably
be expected to subject Seller or Purchaser to any damage or penalty in any
civil, criminal or governmental litigation proceeding, or (b) violated or
violates any Applicable Law.   2.23   Brokers. Except as set forth in the
Disclosure Schedule, neither Seller nor any of its directors, officers or
employees has employed any broker, finder, or financial advisor or incurred any
liability for any brokerage fee or commission, finder’s fee or financial
advisory fee, in connection with the transactions contemplated hereby.   2.24  
Chief Scientist; Government Grants. Neither Seller nor Cytrix Israel are
(a) part of the Chief Scientist Program or (b) party to any governmental grant
plan, including the Israeli Investment Center.   2.25   Disclosure. No
representation or warranty by Seller in this Agreement and no statement
contained or to be contained in any document, certificate or other writing
furnished or to be furnished by Seller to Purchaser, contains or will contain
any untrue statement of a material fact or omits or will omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. There is no fact
that has not been disclosed to Purchaser of which any officer or director of
Seller is aware which has or could reasonably be expected to have a Material
Adverse Effect on the Purchase Assets.   2.26   Investigation by Purchaser.
Notwithstanding anything to the contrary in this Agreement (including
Section 3.6), (a) no investigation by Purchaser shall affect the representations
and warranties of Seller under this Agreement or contained in any other writing
to be furnished to Purchaser in connection with the transactions contemplated
hereunder and (b) such representations and warranties shall not be affected or
deemed waived by reason of the fact that Purchaser knew or should have known
that any of the same is or might be inaccurate in any respect.

19



--------------------------------------------------------------------------------



 



ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     As a material inducement to Seller to enter into this Agreement, with the
understanding that Seller will be relying thereon in consummating the
transactions contemplated hereunder, Purchaser hereby represents and warrants to
Seller that the statements contained in this Article 3 are true and correct.

3.1   Corporate Existence and Power. Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation and has all requisite corporate power and authority, and all
governmental licenses, governmental authorizations, governmental consents and
governmental approvals, required to carry on its business as now conducted and
to own, lease and operate the assets and properties of Purchaser as now owned,
leased and operated. Purchaser is duly qualified or licensed to do business as a
foreign corporation and is in good standing in every jurisdiction in which the
character or location of its properties and assets owned, leased or operated by
Purchaser or the nature of the business conducted by Purchaser requires such
qualification or licensing, except where the failure to be so qualified,
licensed or in good standing in such other jurisdiction could not, individually
or in the aggregate, have a Material Adverse Effect.   3.2   Authorization.
Purchaser has the requisite corporate power and authority to enter into this
Agreement and to carry out the transactions contemplated hereunder. The Board of
Directors of Purchaser has taken all action required by law, its Certificate of
Incorporation and bylaws and otherwise to duly and validly authorize and approve
the execution, delivery and performance by Purchaser of this Agreement and the
Ancillary Agreements and the consummation by Purchaser of the transactions
contemplated herein and therein and no other corporate proceedings on the part
of Purchaser are, or will be, necessary to authorize this Agreement or the
Ancillary Agreements or to consummate the transactions contemplated hereby and
thereby. This Agreement and the Ancillary Agreements have been duly and validly
executed and delivered by Purchaser and, assuming the due authorization,
execution and delivery by Seller of this Agreement and the Ancillary Agreement,
constitute the legal, valid and binding obligations of Purchaser enforceable
against it in accordance with their respective terms, subject to laws of general
application relating to bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and rules of law
governing specific performance, injunctive relief or other equitable remedies.  
3.3   Consents and Approvals. No Consent by any individual or entity, including
without limitation any Governmental Authority or Person, is required in
connection with the execution, delivery or performance of this Agreement or the
Ancillary Agreements by Purchaser or the consummation by Purchaser of the
transactions contemplated herein and therein, other than where the failure to
make any such filing, or to obtain such permit, authorization, Consent or
approval, would not prevent or delay consummation of the transactions
contemplated hereby and thereby or would not otherwise prevent Purchaser from
performing its obligations under this Agreement or the Ancillary Agreements.  
3.4   Brokers. Neither Purchaser nor any of its directors, officers or employees
has employed any broker, finder, or financial advisor or incurred any liability
for any brokerage fee or commission, finder’s fee or financial advisory fee, in
connection with the transactions contemplated hereby.

20



--------------------------------------------------------------------------------



 



3.5   No Violation. Neither the execution and delivery of this Agreement by
Purchaser, the performance by Purchaser of its obligations hereunder nor the
consummation by Purchaser of the transactions contemplated hereby will
(a) violate, conflict with or result in any breach of any provision of the
Certificate of Incorporation or Bylaws of Purchaser, (b) violate, conflict with
or result in a violation or breach of, or constitute a default (with or without
due notice or lapse of time or both) under the terms, conditions or provisions
of any note, bond, mortgage, indenture, deed of trust, license, lease or
agreement to which Purchaser is a party or (c) violate any order, writ,
judgment, injunction, decree, statute, rule or regulation of any court or
domestic or foreign Governmental Body applicable to Purchaser.   3.6   Purchaser
Diligence. Subject to Section 2.26, Purchaser hereby acknowledges that it
(i) has had ample time and opportunity to consult with its advisors concerning
the potential benefits and risks of entering into this Agreement, and (ii) has
conducted such due diligence and investigation as it desired, based upon the
information provided by Seller.

ARTICLE 4
COVENANTS

4.1   Confidentiality.

  (a)   Mutual Covenant. From and after the Closing Date, except as otherwise
consented to by the Disclosing Party in writing, (i) Recipient will not,
directly or indirectly disclose or use in a manner adverse to the Disclosing
Party, any Confidential Information (as defined below) of the Disclosing Party
except to the limited extent necessary for Recipient’s performance under the
Transition Services Agreement or as required by the terms of a valid and
effective subpoena or order issued by a court of competent jurisdiction or by a
governmental body, (ii) the Confidential Information will be the exclusive
property of the Disclosing Party and, any time on or after the Closing Date, if
requested by the Disclosing Party, Recipient will promptly deliver to the
Disclosing Party all Confidential Information, including all copies thereof,
which are in the possession, or under the control of Seller or its agents or
representatives, without making or retaining any copies or extracts thereof
(except to the limited extent necessary for Seller’s performance under the
Transition Services Agreement), and (iii) if Recipient or its agents or
representatives receives a request to disclose all or any part of the
Confidential Information in connection with a legal proceeding, Recipient will
(A) immediately notify the Disclosing Party of the existence, terms and
circumstances surrounding such request, (B) consult with the Disclosing Party on
the advisability of taking legally available steps to resist or narrow such
request, and (C) if disclosure of such information is required, and at the
Disclosing Party cost and expense, exercise its best efforts to obtain an order
or other reliable assurance that confidential treatment will be accorded such
portion of the disclosed information which the Disclosing Party so designates.

21



--------------------------------------------------------------------------------



 



  (b)   Definitions. For purposes of this Article 4:

  (i)   “Confidential Information” means any and all information of the
Disclosing Party relating to the management, operations, finances, products,
trade secrets, technology, financial data, employee information, computer
programs and systems, computer based information, plans, projections, existing
and proposed and contemplated projects or investments, formulae, processes,
methods, products, manuals, drawings, supplier lists, customer lists, purchase
and sales records, marketing information, commitments, correspondence and other
information, whether written, oral or computer generated.     (ii)   “Recipient”
means a party hereto that receives Confidential Information of the other party,
regardless of the means of disclosure.     (iii)   “Disclosing Party” means a
party hereto whose Confidential Information is received by the other party
hereto;

  (c)   Exceptions. The obligations in Section 4.1(a) will not apply to the
extent a Disclosing Party’s Confidential Information: (i) is in the public
domain prior to its disclosure to, or receipt by, the Recipient; (ii) is
lawfully in the Recipient’s possession prior to disclosure to or receipt by the
Recipient; (iii) becomes part of the public domain by publication or otherwise
through no unauthorized act or omission on the part of the Recipient or its
employees or agents; or (iv) is independently developed by an employee(s) of the
Recipient with no access to the disclosed information.     (d)   Remedy. The
covenants and undertakings contained in this Section 4.1 relate to matters which
may be of a special, unique and extraordinary character and a violation of any
of the terms of this Section 4.1 may cause irreparable injury to the Disclosing
Party, the amount of which may be impossible to estimate or determine and for
which adequate compensation may not be available. Therefore, the Disclosing
Party shall be entitled to an injunction, restraining order or other equitable
relief from a court of competent jurisdiction, restraining any violation or
threatened violation of any such terms by Recipient and such other persons as
the court orders.

4.2   Further Assurances. Each party hereto shall, before, at and after Closing,
execute and deliver such instruments and take such other actions as the other
party or parties, as the case may be, may reasonably require in order to carry
out the intent of this Agreement.   4.3   Public Announcements. None of the
parties hereto shall make any public announcement with respect to the
transactions contemplated herein without the prior written consent of the other
parties, which consent shall not be unreasonably withheld or delayed. The
parties shall maintain this Agreement and the terms hereof in strict confidence,
and neither party shall disclose this Agreement or any of its terms to any third
party unless specifically ordered to do so by a court of competent jurisdiction
after consulting with the other party or unless

22



--------------------------------------------------------------------------------



 



    required by Applicable Law or regulation including, but not limited to, the
rules and regulation of the Securities and Exchange Commission, the Israeli
Securities Authorities, Tel Aviv stock market and the Nasdaq Stock Market.
Notwithstanding the foregoing, the parties may, on a confidential basis, advise
and release information regarding the existence and content of this Agreement or
the transactions contemplated hereby to their respective Affiliates or any of
their agents, accountants, attorneys and prospective lenders or investors in
connection with or related to the transactions contemplated by this Agreement.  
4.4   Preparation of Tax Returns: Tax Matters.

  (a)   Pre-Closing Tax Returns. Seller shall timely file at its expense all Tax
Returns required to be filed by Cytrix Israel relating to the Urology Business
on or before the Closing Date; provided, however, that, after the date hereof,
Seller shall not file any such Tax Returns, or other returns, elections, claims
for refund or information statements with respect to any liabilities for Taxes
(other than federal, state or local sales, use, property, withholding or
employment tax returns or statements) for any Tax period without providing a
copy of such Tax Return to Purchaser at least three (3) days prior to the
Closing.     (b)   Post-Closing Tax Returns. Purchaser will file (or cause to be
filed) all Tax Returns of Cytrix Israel required to be filed relating to the
Urology Business after the Closing Date, including Tax Returns for Tax periods
(or portions thereof) ending on or prior to the Closing Date. All Taxes owing
with any such Tax Returns that are considered Retained Liabilities shall be paid
by Seller or reimbursed to Purchaser upon Purchaser’s request.     (c)   Taxes
on Transaction. In addition to and without limiting those representations and
warranties set forth in Section 2.18 of this Agreement or the definition of
Retained Liabilities pursuant to Section 1.3, Seller will pay all Taxes arising
from or relating to the transactions contemplated by this Agreement.     (d)  
Termination of Tax Allocation Agreements. Any and all tax allocation or sharing
agreements or arrangements (other than this Agreement), whether or not written,
that may have been entered into by and between Cytrix Israel and any other
person, shall be terminated as to Cytrix Israel immediately prior to the
Closing, and no payments which are owed by or to Seller pursuant thereto shall
be made thereunder.     (e)   Assistance and Cooperation. Each of Purchaser and
Seller will provide the other with such assistance as may reasonably be
requested by each of them in connection with the preparation of any Tax Return,
any audit or other examination by any Governmental Authority, or any judicial or
administrative proceedings relating to liability for Taxes, and each will
provide the other with any records or information which may be relevant to such
Tax Return, audit or examination, proceedings or determination. Such assistance
shall include making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder and shall include providing copies of any relevant Tax Return and
supporting work schedules.

23



--------------------------------------------------------------------------------



 



    (f)   Tax Withholding. Prior to the Closing, Seller shall deliver to
Purchaser a certificate issued by the Israeli tax authorities with respect to
Seller’s Tax withholding obligations. Purchaser or its payment agent shall be
entitled to deduct and withhold from the Purchase Price or other payments
otherwise payable pursuant to this Agreement, the amounts required to be
deducted and withheld under the Code, or any provision of state, local or
foreign tax law, with respect to the making of such payments. To the extent that
amounts are so withheld, such withheld amounts shall be promptly remitted by
Purchaser or its payment agents to the applicable Governmental Authority
requiring such withholding and shall be treated for all purposes of this
Agreement as having been paid to the person for whom such deduction and
withholding was made.

4.5   Assignments to Cytrix Israel. At, or prior to the Closing, Seller shall
transfer to Cytrix Israel all of Sellers’ rights in the existing Managers
Insurance, Disability Insurance (Ovdan Kosher Avoda), Pension Funds, Educational
Funds and any other funds related to social benefits of the Designated Employees
(collectively the “Funds”) maintained by Seller on behalf of the Designated
Employees during their employment by Seller. Seller will sign all necessary
documents and comply with all necessary procedures to accomplish the aforesaid.
  4.6   Non-Competition; Enforcement of Employee Agreements.

  (a)   From and after the Closing Date until the date Purchaser is no longer
required to make royalty payments pursuant to the License Agreement:

  (i)   Seller will not engage, directly or indirectly, through an Affiliate or
otherwise, either for its own benefit or for the benefit of any other person, in
any business which competes anywhere in the world in the Field of Use provided,
however, that the foregoing will not: (A) restrict or prohibit the Seller or any
of its Affiliates from maintaining and/or undertaking all other activities of
the Seller whether existing at Closing or not, excluding activities in the Field
of Use; (B) restrict or prohibit the Seller or any of its Affiliates from making
passive investments in persons primarily engaged in any competitive business
whose shares of stock are regularly traded on a national securities exchange or
on any over-the-counter market, provided the aggregate interest represented by
such investments does not exceed five percent (5%) of any class of the
outstanding equity or debt securities of any such person; or (C) restrict or
prohibit any venture capital firm that may be an Affiliate of Seller from
investing in a competitive business; or (D) restrict or prohibit any Person who
becomes an Affiliate of Seller as the result of a Change in Control from
engaging in a competitive business, other than through the use of Seller’s or
its other Affiliates’ assets or properties (tangible or intangible) or with the
assistance, directly or indirectly, of Seller or its other Affiliates or their
respective officers, directors and employees.

24



--------------------------------------------------------------------------------



 



    (ii)   Seller will not, and will prevent its Affiliates from taking action
to, waive, amend or terminate its rights in the existing non-compete agreements
as disclosed in Schedule 4.6(b) hereto; and Seller will, and will cause its
Affiliates to, use commercially reasonable efforts to enforce such agreements
for the benefit of Purchaser.

  (b)   The Seller acknowledges that the period of restriction, the geographical
areas of restriction and the restraints imposed by the provisions of
Section 4.6(a) are fair and reasonably required for the protection of Purchaser.
Notwithstanding the foregoing, if the final judgment of a court of competent
jurisdiction declares that any term or provision of Section 4.6(a) is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability will have the power to reduce the scope, duration
or area of the term or provision, to delete specific words or phrases or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision and this Agreement will be
enforceable against the parties as so modified.     (c)   All of the covenants
in this Section 4.6 shall be construed as an agreement independent of any other
provision in this Agreement, and the existence of any claim or cause of action
of the Seller against the Purchaser, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Purchaser of
such covenants. The covenants contained in Section 4.6(a) shall not be affected
by any breach of any other provision hereof by any party hereto.     (d)   Upon
any Change in Control of Seller, Seller will cause the party(ies) acquiring
control to execute and deliver an agreement, in the form attached as
Exhibit 4.6(d), acknowledging the provisions of this Section 4.6.

4.7   Conduct of Urology Business after Closing Date. From and after the Closing
Date, Purchaser shall, and to the extent applicable, shall cause its Affiliates
to, use commercially reasonable efforts to complete the Milestones, which shall
include the following: (i) pursuing the steps set forth in Exhibit 1.5(a);
(ii) taking appropriate steps to complete development and manufacture of devices
necessary under Section 1.5(b)(i) and establishing manufacturing of the thirty
(30) devices called for by such Section 1.5(b)(i) in accordance with CE Mark
regulations and FDA requirements and to obtain a CE Mark in Purchaser’s own
right; (iii) pursuit of the marketing approval called for under Section 1.5(c),
including engaging in such negotiations as are reasonably appropriate with the
FDA; and (iv) in good faith not undertaking any action the primary purpose of
which is to negatively impact the achievement of the Milestones. Seller
acknowledges and agrees that factors beyond Purchaser’s control (including
Seller’s performance under this Agreement and the Transition Services Agreement,
as well as the outcomes of clinical trials) may affect Purchaser’s ability to
complete the Milestones, and that nothing in this

25



--------------------------------------------------------------------------------



 



    Agreement or any Ancillary Agreement will be construed as a guarantee by
Purchaser that the Milestones will be achieved.

ARTICLE 5
SURVIVAL AND INDEMNIFICATION

5.1   Survival. The representations and warranties of each party contained in
this Agreement, and the indemnification obligations of Seller with respect
thereto, will survive the Closing and shall expire twelve (12) months after the
Closing Date. Notwithstanding the preceding sentence, (i) the representations
and warranties contained in Section 2.11 (“Urology Business Intellectual
Property”), and the indemnification obligations of Seller with respect thereto,
shall survive the Closing through the end of the period during which Purchaser
is required to make royalty payments to Seller pursuant to the terms of the
License Agreement; (ii) the representations and warranties set forth in
Sections 2.3 (“Authorization”), 2.7 (“Purchased Assets”), 2.23 (“Brokers”), 3.2
(“Authorization”) and 3.4 (“Brokers”), and the respective indemnification
obligations of the parties with respect thereto shall survive indefinitely; and
(iii) claims involving fraud, criminal activity, intentional misrepresentation
or intentional misconduct (collectively, “Fraud Claims”) and the indemnification
obligations of the parties with respect thereto shall survive indefinitely. Any
representation or warranty that would otherwise terminate in accordance with
this Section 5.1 shall continue to survive if a notice of claim pursuant to this
Article 5 shall have been timely given under Section 5.4 on or prior to such
termination date, until the claim has been satisfied or otherwise resolved as
provided herein. The covenants set forth in this Agreement shall survive the
Closing indefinitely. The right to indemnification or any other remedy based on
representations, warranties, covenants and obligations in this Agreement will
not be affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
Closing Date, with respect to the accuracy or inaccuracy of or compliance with,
any such representation, warranty, covenant or obligation. The waiver of any
condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or obligation, will not affect
the right to indemnification or any other remedy based on such representations,
warranties, covenants and obligations.   5.2   Indemnification by Seller.
Subject to Sections 5.5 and 5.6, Seller agrees to indemnify, defend and hold
harmless Purchaser, its Affiliates and their respective directors, officers,
employees and agents, from and against any and all Damages asserted against,
relating to, imposed upon, suffered or incurred by Purchaser, its officers,
directors, employees, agents and Affiliates, in connection with enforcing their
indemnification rights pursuant to this Section 5.2 by reason of or resulting
from (a) any untrue representation of, or breach of warranty by Seller in any
part of this Agreement, (b) any non-fulfillment of any covenant, agreement or
undertaking of Seller in any part of this Agreement or in any Ancillary
Agreement, (c) any Retained Liability, and (d) any and all costs and expenses
including reasonable legal fees and expenses, incurred in connection with
enforcing the indemnification rights of Purchaser pursuant to this Section.

26



--------------------------------------------------------------------------------



 



5.3   Indemnification by Purchaser. Subject to Sections 5.5 and 5.6, Purchaser
agrees to indemnify, defend and hold harmless Seller, its Affiliates and their
respective directors, officers, employees and agents, from and against any and
all Damages asserted against, relating to, imposed upon, suffered or incurred by
Seller in connection with enforcing its indemnification rights pursuant to this
Section 5.3 by reason of or resulting from (a) any untrue representation of, or
breach of warranty by Purchaser in any part of this Agreement, (b) any
non-fulfillment of any covenant, agreement or undertaking of Purchaser in any
part of this Agreement or in any Ancillary Agreement, (c) any Assumed Liability,
(d) the use, ownership or operation of the Purchased Assets after the Closing
Date; unless such Losses or Loss is subject to indemnification by Seller
pursuant to Section 5.2 hereof, and (e) any and all costs and expenses including
reasonable legal fees and expenses, incurred in connection with enforcing the
indemnification rights of Seller pursuant to this Section.   5.4   Claims for
Indemnification.

  (a)   Subject to Section 5.1, whenever any claim arises for indemnification
hereunder or an event which may result in a claim for such indemnification has
occurred, the party seeking indemnification (the “Indemnified Party”), will
promptly notify the party from whom indemnification is sought (the “Indemnifying
Party”) of the claim and, when known, the facts constituting the basis for such
claim. In the case of any such claim for indemnification hereunder resulting
from or in connection with any claim or legal proceedings of a third party (a
“Third Party Claim”), the notice to the Indemnifying Party will specify with
reasonable specificity, if known, the basis under which the right to
indemnification is being asserted and the amount or an estimate of the amount of
the liability arising therefrom. The Indemnifying Party shall have the right to
dispute and defend all Third Party Claims and thereafter so defend and pay any
adverse final judgment or award or settlement amount in regard thereto. Such
defense shall be controlled by the Indemnifying Party, and the cost of such
defense shall be borne by the Indemnifying Party, except that the Indemnified
Party shall have the right to participate in such defense at its own expense;
provided, however, that the Indemnifying Party must first acknowledge that the
claim is a bona fide indemnification claim under this Agreement. The Indemnified
Party shall cooperate in all reasonable respects in the investigation, trial and
defense of any such claim, including making personnel, books, and records
relevant to the claim available to the Indemnifying Party, without charge,
except for reasonable out-of-pocket expenses. If the Indemnifying Party fails to
take action within thirty (30) days as set forth above, then the Indemnified
Party shall have the right to pay, compromise or defend any Third Party Claim
and to assert the amount of any payment on the Third Party Claim plus the
reasonable expenses of defense or settlement as the claim. The Indemnified Party
shall also have the right and upon delivery of 10 days advance written notice to
such effect to the Indemnifying Party, exercisable in good faith, to take such
action as may be reasonably necessary to avoid a default prior to the assumption
of the defense of the Third Party Claim by the Indemnifying Party, and any
reasonable expenses incurred by Indemnified

27



--------------------------------------------------------------------------------



 



      Party so acting shall be paid by the Indemnifying Party. Except as
otherwise provided herein, the Indemnified Party will not, except at its own
cost and expense, settle or compromise any Third Party Claim for which it is
entitled to indemnification hereunder without the prior written consent of the
Indemnifying Party, which will not be unreasonably withheld. The parties intend
that all indemnification claims be made as promptly as practicable.     (b)   If
the Indemnifying Party is of the opinion that the Indemnified Party is not
entitled to indemnification, or is not entitled to indemnification in the amount
claimed in such notice, the Indemnifying Party will deliver, within ten
(10) business days after the receipt of such notice, a written objection to such
claim and written specifications in reasonable detail of the aspects or details
objected to, and the grounds for such objection. If the Indemnifying Party filed
timely written notice of objection to any claim for indemnification, the
validity and amount of such claim will be determined pursuant to Article 6. If
timely notice of objection is not delivered or if a claim by an Indemnified
Party is admitted in writing by an Indemnifying Party or if a judgment award is
made in favor of an Indemnified Party and no appeal was filed, the Indemnified
Party, as a exclusive remedy, will have the right to set-off the amount of such
judgment against any amount yet owed, whether due or to become due, by the
Indemnified Party or any subsidiary thereof to any Indemnifying Party by reason
of this Agreement or any agreement or arrangement or contract to be entered into
at the Closing.     (c)   Except for any Fraud Claims or any claim for equitable
relief specifically provided for in this Agreement, the indemnification remedies
provided in this Article 5 will be the parties’ exclusive remedies for claims
arising out of or resulting from any misrepresentation, breach of warranty,
breach of covenant, or non-performance of any obligation to be performed on the
part of either party under this Agreement or any of the Ancillary Agreements.

5.5   Indemnification Limits. In the event of any claim for indemnity solely
under Sections 5.2(a) or 5.3(a) with respect to representations and warranties
(a “Rep Loss”):

  (i)   subject to Section 5.6, the Indemnified Party under such representation
and warranty claim shall not be entitled to indemnification therefor or
withholding of the distribution of escrow funds therefor under the Escrow
Agreement, unless such Indemnified Party and all related Indemnified Parties, in
the aggregate, have sustained Damages in excess of US$225,000 (the “Basket
Amount”) in the aggregate, following which event such Indemnified Party and all
related Indemnified Parties shall be entitled to indemnification to the extent
of all Damages suffered or incurred in excess of the Basket Amount; and     (ii)
  the maximum amount of indemnification payable to an Indemnified Party and all
related Indemnified Parties, in the aggregate, shall be equal to fifty percent
(50%) of the total consideration paid (as of a given date, and to the extent
increased by amounts subsequently paid) by Purchaser to Seller pursuant to this
Agreement and the Ancillary Agreements, including royalty payments, if any, paid
pursuant to the License Agreement (the “Maximum Amount”)

28



--------------------------------------------------------------------------------



 



      provided, however, that such limitations shall not apply to any breach of
(i) the representations and warranties contained in Sections 2.3
(“Authorization”), 2.5(b) (“Consents and Approvals”), 2.7 (“Purchased Assets”),
and 2.23 (“Brokers”). Additionally, and notwithstanding anything herein to the
contrary, (i) the Basket Amount and Maximum Amount shall not apply with respect
to any Fraud Claims; and (ii) the fact that Purchaser shall also have a Rep Loss
claim, in addition to another indemnifiable claim, such as for Retained
Liabilities, shall not subject, cause or permit such other indemnifiable claim
to count against the Basket Amount or the Maximum Amount. For the purposes of
determining whether the Basket Amount and Maximum Amount have been reached, the
amount of any Damages related to a breach of a representation or warranty shall
be considered without regard to materiality, Material Adverse Effect or similar
qualification or exception set forth therein. The parties do not intend that the
Basket Amount or the Maximum Amount be deemed to be a definition of what is
“material” for any purpose under this Agreement.     5.6   Special Intellectual
Property Indemnification. Notwithstanding Sections 5.2 and 5.3, in the event
that any Licensed Product (as defined in the License Agreement) that is offered
and sold by Purchaser or its Affiliates from and after the Closing Date becomes
the subject of any Third Party Claim alleging infringement of such third party’s
intellectual property rights, then, regardless of whether such claim constitutes
a breach of Section 2.16 by Seller, control of the defense of such claim will be
governed by Section 6(c) of the License Agreement and Seller will indemnify
Purchaser for seventy-five percent (75%) of all Damages in connection therewith,
provided, however, that (i) Seller’s portion of such Damages shall be payable
only out of: (A) any Milestone Payments, up to a maximum of $7 million, that are
owed during any period in which Purchaser is claiming indemnification under this
Section, and, (B) if no Milestone Payments are owed, or if such $7 million
amount has been paid therefrom, out of royalty payments under the License
Agreement are owed during any period in which Purchaser is claiming
indemnification under this Section; (ii) payments in respect of such Damages
shall be counted towards, and be subject to, the Maximum Amount stated in
Section 5.5(ii); and (iii) none of the limitations on Damages set forth in this
Section shall apply to any Fraud Claim.     5.7   Right of Set-Off. Except as
expressly limited by Section 5.6 above, Purchaser shall be entitled to set-off
against any amounts otherwise payable by Purchaser to Seller under this
Agreement or the Ancillary Agreements (including without limitation the
Holdback, the Contingent Purchase Price and the royalty payments under the
License Agreement) any amounts to which Purchaser is entitled based on a claim
for indemnification by Purchaser under this Article 5 (collectively, the
“Set-Off Amounts”); provided, however, that except for any Set-Off Amount owed
under Section 5.6, Purchaser shall be required to deposit any such Set-Off
Amounts in an escrow account to be held by the Escrow Agent pending resolution
of any such claim. Neither the exercise of, nor the failure to exercise, such
right of set-off will constitute an election of remedies or limit Purchaser in
any manner in the enforcement of

29



--------------------------------------------------------------------------------



 



          any other remedies that may be available to it. The Set-Off amounts
shall be deducted from the total indemnification to which the Indemnified Party
is entitled.

ARTICLE 6
DISPUTE RESOLUTION

6.1   Injunctive Relief. It is expressly agreed among the parties hereto that
monetary damages would be inadequate to compensate a party hereto for any breach
by Seller of the covenants and agreements in Article 4 hereof. Accordingly, the
parties agree and acknowledge that any such violation or threatened violation
will cause irreparable injury to Purchaser and that, in addition to any other
remedies which may be available, Purchaser shall be entitled to injunctive
relief against the threatened breach of Article 4 hereof or the continuation of
any such breach without the necessity of proving actual damages and may seek to
specifically enforce the terms thereof.   6.2   Dispute. Except as set forth in
Section 6.1, any controversy, claim or dispute of whatever nature arising
between the parties under this Agreement or any Ancillary Agreement, or in
connection with the transactions contemplated hereunder or thereunder, including
those arising out of or relating to the breach, termination, enforceability,
scope or validity hereof, whether such claim existed prior to or arises on or
after the Effective Time (a “Dispute”), shall be resolved by binding
arbitration. The agreement to arbitrate contained in this Article 6 shall
continue in full force and effect despite the expiration, rescission or
termination of this Agreement.   6.3   Notice. No party shall commence an
arbitration proceeding pursuant to the provisions set forth below unless such
party shall first give a written notice (a “Dispute Notice”) to the other
parties setting forth the nature of the Dispute.   6.4   Arbitration.

  (a)   If the Dispute has not been resolved within thirty (30) days after
receipt of the Dispute Notice or such greater period as the parties may agree
upon in writing, then the Dispute shall be determined by binding arbitration in
New York, New York, U.S.A. The arbitration shall be conducted in accordance with
the Commercial Arbitration Rules of the American Arbitration Association (“AAA”)
in effect on the date on which the Dispute Notice is sent, subject to any
modifications contained in this Agreement. The Dispute shall be determined by
one (1) arbitrator, except that if the Dispute involves an amount in excess of
One Million Dollars (US$1,000,000), exclusive of interest and costs, three
(3) arbitrators shall be appointed. Persons eligible to serve as arbitrators
shall be members of the AAA Large, Complex Case Panel or a CPR Institute for
Dispute Resolution (“CPR”) Panel of Distinguished Neutrals, or persons who have
professional credentials similar to those persons listed on such AAA or CPR
panels. The award shall be in writing and shall set forth the reasons for the
decision of the arbitrator(s). The award shall be final and binding on the
parties.

30



--------------------------------------------------------------------------------



 



  (b)   The arbitration shall be governed by the substantive laws of the State
of New York without regard to conflicts-of-law rules, and by the arbitration law
of the United States Federal Arbitration Act (Title 9, U.S. Code). Judgment upon
the award rendered may be entered in any court having jurisdiction.     (c)  
Except as otherwise required by law, the parties and the arbitrator(s) agree to
keep confidential and not disclose to third parties any information or documents
obtained in connection with the arbitration process, including the resolution of
the Dispute. If a party fails to proceed with arbitration as provided in this
Agreement, or unsuccessfully seeks to stay the arbitration, or fails to comply
with the arbitration award, or is unsuccessful in vacating or modifying the
award pursuant to a petition or application for judicial review, the other party
or parties, as applicable, shall be entitled to be awarded costs, including
reasonable attorneys’ fees, paid or incurred in successfully compelling such
arbitration or defending against the attempt to stay, vacate or modify such
arbitration award and/or successfully defending or enforcing the award.

ARTICLE 7
DEFINITIONS

7.1   Definitions. The following terms, as used herein, have the following
meanings:

  (a)   “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such other Person, through the ownership of all or part of any Person.    
(b)   “Applicable Law” means, with respect to any Person, any domestic or
foreign, federal, state or local common law or duty, case law or ruling,
statute, law, ordinance, policy, guidance, rule, administrative interpretation,
regulation, code, order, writ, injunction, directive, judgment, decree or other
requirement of any Governmental Authority (including any Environmental, Safety
and Health Laws) applicable to such Person or any of its Affiliates or Plan
Affiliates or any of their respective properties, assets, officers, directors,
employees, consultants or agents (in connection with such officer’s, director’s,
employee’s, consultant’s or agent’s activities on behalf of such Person or any
of its Affiliates or Plan Affiliates).     (c)   “Change in Control” means, with
respect to a party: (a) the sale or transfer of all or substantially all of such
party’s assets to any Person or group of Persons (other than a subsidiary) by
means of any transaction or series of transactions; (b) the acquisition of such
party by another Person by means of any transaction or series of transactions
(including, without limitation, any reorganization, merger or consolidation,
whether of such party with, or into, any other Person or Persons, or otherwise,
but excluding (x) any merger effected exclusively for changing the domicile of
such party or (y) any consolidation or merger following which holders of equity
securities outstanding immediately prior to the merger or consolidation hold
more than fifty percent (50%) of the equity securities of the entity surviving
the consolidation or merger or an entity controlling the surviving entity after
the consolidation or merger); or (c) a transaction or series of transactions in
which a Person or group of Persons acquires beneficial ownership of more than
fifty percent (50%) of the voting power of the party.

31



--------------------------------------------------------------------------------



 



    (d)   “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations or other binding pronouncements promulgated thereunder.     (e)  
“Contract” means any contract, lease, license, commitment, permit, sales order,
purchase order, invoice, warranty and or other agreements or understanding.    
(f)   “Damages” means all demands, claims, actions or causes of action,
assessments, losses, damages, costs, expenses, liabilities, judgments, awards,
fines, sanctions, penalties, charges and amounts paid in settlement, without
giving effect to any qualifications as to materiality of Material Adverse Effect
contained in any representation or warranty contained herein, including, but not
limited to, reasonable costs, fees and expenses of attorneys, accountants,
bankers and other agents of the Person incurring such expenses.     (g)  
“Designated Employees” shall be Nir Betser, Sharona Segal- Leibovich and Shai
Vaingast.     (h)   “Environmental, Safety and Health Laws” means all Applicable
Laws in any way relating to Environmentally Regulated Materials, toxic torts,
occupational health and safety, or the environment.     (i)   “Environmentally
Regulated Material” means any element, compound, waste, pollutant, contaminant,
substance, material or any mixture thereof: (i) the presence of which requires
investigation or remediation under any Applicable Law; (ii) that is defined as a
“hazardous waste” or “hazardous substance,” or chemicals known to cause cancer
or reproductive toxicity under any Applicable Law; (iii) that is toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic or
mutagenic or otherwise hazardous and is regulated by any Governmental Authority
having or asserting jurisdiction over Seller; (iv) the presence of which causes
a nuisance, trespass or other tortious condition; (v) the presence of which
poses a hazard to the health or safety of Persons; (vi) without limitation, that
contains gasoline, diesel fuel or other petroleum hydrocarbons, polychlorinated
biphenols (PCBs), or asbestos, (vii) that gives rise to any exposure prohibition
or warning requirement under any Environmental, Safety and Health Law; or
(viii) that is otherwise regulated in any way under any Environmental, Safety
and Health Law.     (j)   “Governmental Authority” means any foreign, domestic,
federal, territorial, state or local governmental authority, quasi-governmental
authority, instrumentality, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.

32



--------------------------------------------------------------------------------



 



  (k)   “Intellectual Property” shall mean all rights in patents, patent
applications, trademarks (whether registered or not), trademark applications,
service mark registrations and service mark applications, trade names, trade
dress, logos, slogans, tag lines, uniform resource locators, Internet domain
names, Internet domain name applications, corporate names, copyright
applications, registered copyrighted works and commercially significant
unregistered copyrightable works (including proprietary software, books, written
materials, prerecorded video or audio tapes, and other copyrightable works),
technology, software, trade secrets, know-how, technical documentation,
specifications, data, designs and other intellectual property and proprietary
rights, other than off-the-shelf computer programs, owned by or licensed to
Seller.     (l)   “Knowledge” relating to Seller, “Knowledge of Seller” or
“Seller’s Knowledge” means the knowledge actually possessed, or which, upon the
exercise of reasonable due diligence could be possessed, by any director or
officer of Seller or its Affiliates.     (m)   “Liability” or “Liabilities”
means any liabilities, obligations or claims of any kind whatsoever whether
absolute, accrued or un-accrued, fixed or contingent, matured or un-matured,
asserted or unasserted, known or unknown, direct or indirect, contingent or
otherwise and whether due or to become due, including without limitation any
foreign or domestic tax liabilities or deferred tax liabilities incurred in
respect of or measured by Seller’s income, or any other debts, liabilities or
obligations relating to or arising out of any act, omission, transaction,
circumstance, sale of goods or services, state of facts or other condition which
occurred or existed on or before the date hereof, whether or not known, due or
payable, whether or not the same is required to be accrued on the financial
statements or is disclosed on the Disclosure Schedule.     (n)   “Lien” means,
with respect to any asset, any mortgage, title defect or objection, lien,
pledge, charge, security interest, hypothecation, restriction, encumbrance,
adverse claim or charge of any kind in respect of such asset.     (o)  
“Material Adverse Effect” means any change, effect, fact, event, or circumstance
which has had or may reasonably be expected to have a material adverse effect
on, or a material adverse change in, as the case may be, without regard to any
potential insurance coverage or potential tax benefits, the assets, liabilities,
financial condition, results of operations, pricing or operating margins,
operations, properties, business, customer, employee or supplier relations or
business condition of the Urology Business, taken as a whole; provided, however,
that none of the following shall be taken into account in determining whether
there has been a Material Adverse Effect: (i) any change, effect, fact, event or
circumstance exclusively relating to any acts of terrorism, sabotage, military
action or war; (ii) business or economic conditions primarily related to the
medical device industry; or (iii) the taking of any action contemplated by this
Agreement and the other agreements contemplated hereby.

33



--------------------------------------------------------------------------------



 



  (p)   “Person” means an individual, corporation, partnership, limited
liability company, association, trust, estate or other entity or organization,
including a Governmental Authority.     (q)   “Tax” or “Taxes” means all taxes
imposed of any nature including federal, state, local or foreign net income tax,
alternative or add-on minimum tax, profits or excess profits tax, franchise tax,
gross income, adjusted gross income or gross receipts tax, employment related
tax (including employee withholding or employer payroll tax, FICA or FUTA), real
or personal property tax or ad valorem tax, sales or use tax, excise tax, stamp
tax or duty, any withholding or back up withholding tax, value added tax,
including in accordance with the Israeli Law of Value Added Tax — 1975,
severance tax, prohibited transaction tax, premiums tax, environmental tax,
intangibles tax or occupation tax, together with any interest or any penalty,
addition to tax or additional amount imposed by any Governmental Authority
(domestic or foreign) responsible for the imposition of any such tax, including,
without limitation, any penalties for failing to report any “reportable
transactions” required by Section 6011 of the Code. The term Tax shall also
include any Liability of Seller or the Subsidiaries for the Taxes of any other
Person under U.S. Treasury Regulations Section 1.1502-6 (or similar provisions
of state, local or foreign law), as a transferee or successor by contract or
otherwise.     (r)   “Tax Return” means all returns, declarations, reports,
estimates, forms, information returns, schedules, notices and statements or
other document or information required to be filed with or submitted to any
Governmental Authority in connection with the determination, assessment,
collection or payment of any Tax or in connection with the administration,
implementation, or enforcement of or compliance with any legal requirement
relating to any Tax.     (s)   “Urology Business Intellectual Property” shall
refer collectively to all Intellectual Property that is owned by, licensed to or
otherwise controlled by Seller in connection with its operation of the Urology
Business, including the Transferred Intellectual Property and such items of
Intellectual Property licensed under the License Agreement and are currently
used in the Field of Use.

     The following additional terms are defined elsewhere in this Agreement, as
indicated below (whether in singular or plural form):
List of Defined Terms

         
AAA
    30  
Agreement
    1  
Ancillary Agreements
    5  
Assumed Liabilities
    2  
Basket Amount
    28  
Bio Control Devices
    1  
Closing
    1  

34



--------------------------------------------------------------------------------



 



         
Closing Date
    1  
Closing Date Payment
    3  
Confidential Information
    21  
Consent
    10  
Consents
    10  
Consulting Agreement
    5  
Contingent Purchase Price
    4  
Contracts
    2  
CPR
    30  
Cytrix Israel
    2  
Disclosure Schedule
    8  
Dispute
    30  
Dispute Notice
    30  
Effective Time
    5  
Escrow Agent
    3  
Escrow Agreement
    3  
Excluded Assets
    2  
FDA
    4  
Field of Use
    1  
First Milestone
    4  
First Milestone Payment
    4  
Fraud Claims
    26  
Funds
    24  
Holdback
    3  
Indemnified Party
    27  
Indemnifying Party
    27  
Initial Purchase Price
    3  
License Agreement
    5  
Licensed Intellectual Property
    1  
Liens
    2  
Maximum Amount
    28  
Milestone Payments
    4  
Milestones
    4  
Permits
    12  
Proceedings
    12  
Product Liability Claim
    18  
Purchase Price
    4  
Purchased Assets
    2  
Purchaser
    1  
Rep Basket
    28  
Rep Loss
    28  
Retained Liabilities
    3  
Scheduled Contracts
    13  
Second Milestone
    4  
Second Milestone Payment
    4  
Seller
    1  

35



--------------------------------------------------------------------------------



 



         
Seller Licenses
    11  
Set-Off Amounts
    29  
Third Milestone
    4  
Third Milestone Payment
    4  
Third Party Claim
    27  
Transferred Intellectual Property
    2  
Urology Business
    1  

36



--------------------------------------------------------------------------------



 



ARTICLE 8
MISCELLANEOUS

8.1   Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (a) if personally delivered,
when so delivered, (b) if given by facsimile, once such notice or other
communication is transmitted to the facsimile number specified below and
electronic confirmation is received; or (c) if sent through an overnight
delivery service in circumstances to which such service guarantees second day
international delivery, the second day following being so sent:       If to
Seller:

  To:   Bio Control Medical (B.C.M.) Ltd.
3 Gron Street
Yahud 56100
Israel
Attention: Chief Executive Officer
Facsimile: +972-3-6322125

With a copy to:
Shiboleth, Yisraeli, Roberts, Zisman & Co.
and Moshe H. Ne’eman, Ben-Artzi & Co.
Top Tower
50 Dizengoff St.
Tel Aviv 64332
Israel
Attn: Revital Ben-Artzi, Esq.
Fax: + 972-3-5253818

        If to Purchaser:



  To:   American Medical Systems, Inc.
10700 Bren Road West
Minnetonka, Minnesota 55343
Attn: Chief Executive Officer
Fax: (612) 930-6695

With a copy to:
Oppenheimer Wolff & Donnelly LLP
3300 Plaza VII
45 South Seventh Street
Minneapolis, Minnesota 55402
Attn: Thomas A. Letscher, Esq.
Fax: (612) 607-7100

 



--------------------------------------------------------------------------------



 



     Any party may give any notice, request, demand, claim or other
communication hereunder using any other means (including ordinary mail or
electronic mail), but no such notice, request, demand, claim or other
communication shall be deemed to have been duly given unless and until it
actually is received by the individual for whom it is intended. Any party may
change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties notice
in the manner herein set forth.

8.2   Amendments; No Waivers.

  (a)   Subject to Applicable Law, any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by all parties hereto, or in the case of a
waiver, by the party against whom the waiver is to be effective.     (b)   No
waiver by a party of any default, misrepresentation or breach of warranty or
covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent occurrence. No failure or delay by a party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

8.3   Expenses. Except as otherwise provided herein, all costs, fees and
expenses incurred in connection with the negotiation, preparation, execution,
delivery and performance of this Agreement and in closing and carrying out the
transactions contemplated hereby shall be paid by the party incurring such cost
or expense. This Section 8.3 shall survive the termination of this Agreement.  
8.4   Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. No party hereto may assign either this Agreement or any of its rights,
interests or obligations hereunder, by operation of law or otherwise, without
the prior written approval of the other party.   8.5   Governing Law;
Jurisdiction. This Agreement shall be governed by, construed and enforced in
accordance with the internal laws of the State of New York (regardless of the
laws that might otherwise govern under applicable principles of conflicts of
law).   8.6   Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts and the signatures delivered by facsimile, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Agreement shall become effective when
each party hereto shall have received a counterpart hereof signed by the other
parties hereto.

2



--------------------------------------------------------------------------------



 



8.7   Entire Agreement. This Agreement (including the Disclosure Schedule, all
Exhibits and Schedules and all other agreements referred to herein or therein
which are hereby incorporated by reference and the other agreements executed
simultaneously herewith) constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements,
understandings and negotiations, both written and oral, between the parties with
respect to the subject matter of this Agreement, including, without limitation,
the Confidential Term Sheet dated January 10, 2006. Neither this Agreement nor
any provision hereof is intended to confer upon any Person other than the
parties hereto any rights or remedies hereunder.   8.8   Captions. The captions
herein are included for convenience of reference only and shall be ignored in
the construction or interpretation hereof. All references to an Article or
Section include all subparts thereof.   8.9   Severability. If any provision of
this Agreement, or the application thereof to any Person, place or circumstance,
shall be held by a court of competent jurisdiction to be invalid, unenforceable
or void, the remainder of this Agreement and such provisions as applied to other
Persons, places and circumstances shall remain in full force and effect only if,
after excluding the portion deemed to be unenforceable, the remaining terms
shall provide for the consummation of the transactions contemplated hereby in
substantially the same manner as originally set forth at the later of the date
this Agreement was executed or last amended.   8.10   Construction. The parties
hereto intend that each representation, warranty and covenant contained herein
shall have independent significance. If any party has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) that the
party has not breached shall not detract from or mitigate the fact that the
party is in breach of the first representation, warranty or covenant.   8.11  
Cumulative Remedies. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.   8.12   Third Party Beneficiaries. No provision of this
Agreement shall create any third party beneficiary rights in any Person,
including any employee of Purchaser or employee of Seller or any Affiliate
thereof (including any beneficiary or dependent thereof).

[Remainder of Page Intentionally Left Blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

          PURCHASER:  AMERICAN MEDICAL SYSTEMS, INC.

    By:   /s/ John F. Nealon     Name:   John F. Nealon      Title:   Senior
Vice President, Business
Development          SELLER:  BIO CONTROL MEDICAL (B.C.M), LTD.

    By:   /s/ Ruth Alon     Name:   Ruth Alon      Title:   Director       
By:   /s/ Yosef Gross     Name:   Yosef Gross      Title:   Director     

4